DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 13-32 are objected to because of the following informalities:
Claims 13 and 23 recite the limitation “at least one RE” in lines 6 and 7 respectively. For consistency and clarification with “at least one phase tracking reference signal (PTRS)” in lines 3-4 and 4-5 of claims 13 and 23 respectively, it is recommended to change “at least one RE” in lines 6 and 7 respectively to “the at least one PTRS”.
Claims 14-22 and 24-32 are also objected for the same reason as set forth above in claims 13 and 23.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 23 recite the limitation “is orthogonal at least one second subcarrier using which” in lines 6 and 7 respectively. The language is unclear regarding what is orthogonal and what is using. For examining purposes, the examiner will interpret the claims as best understood.
Claims 14-22 and 24-32 are also rejected since they are dependent upon rejected claims 13 and 23 as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,206,118. Although the claims at issue are not claims 13-32 of the instant application merely broaden the scope of claims 1-2 of 11,206,118.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 21-23, and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasonic 3GPP TSG RAN WG1 Meeting #91 R1-1720370 “PT-RS Design” (hereinafter referred to as “Panasonic”).
	As to claim 13, Panasonic teaches method for operating a base station in a wireless communication system (§2), comprising:
configuring at least one resource element (RE) for transmitting at least one phase tracking reference signal (PTRS) based on information for coordination communicated between the base station and at least one other base station (§§2.2, 2.3.1, and 2.3.2: figures 1 and 3: TRP uses coordination information (NZP-PT-RS position) of other coordinated TRP to determine RE for transmitting PT-RS), wherein a first subcarrier on which the at least one PTRS is inserted into at least one RE is orthogonal at least one second subcarrier using which the at least one other base station transmits at least one PTRS (§§2.2, 2.3.1, and 2.3.2: figures 1 and 3: the TRP and the other coordinated TRP use PT-RS orthogonal multiplexing to insert PT-RSs in REs in subcarriers that are orthogonal to each other to mitigate interference); and

As to claim 21, Panasonic teaches the method of claim 13, wherein at least one chunk including the at least one PTRS is inserted into middle position of a symbol for transmitting the at least one PTRS (§2.5.2; figure 8: chunk including PT-RS in middle position).
As to claim 22, Panasonic teaches the method of claim 13, the base station is operated in at least one of a non- terrestrial network (NTN), an integrated access and backhaul (IAB) network, or a combination thereof (§§2.2, 2.3.1, and 2.3.2: figures 1 and 3: coordinated backhaul network).
As to claim 23, claim 23 is rejected the same way as claim 13.
As to claim 31, claim 31 is rejected the same way as claim 21.
As to claim 32, claim 32 is rejected the same way as claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Intel 3GPP TSG-RAN WG1 #89 R1-1707366 “On PT-RS for CP-OFDM” (hereinafter referred to as “Intel”).
As to claim 14, Panasonic teaches the method of claim 13.
Although Panasonic teaches “The method of claim 13” Panasonic does not explicitly disclose “the at least…at least one RE”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Panasonic by including “the at least…at least one RE” as taught by Intel because it provides Panasonic’s method with the enhanced capability of allowing high SINR for UEs in different cells that would otherwise interfere (Intel, §2.3; figure 2).
As to claim 15, Panasonic in view of Intel teaches the method of claim 14.
Intel further teaches the least dense PTRS pattern is for transmitting PTRS on every 2nd symbol of the first subcarrier (§2.2: ever other symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Panasonic in view of Intel by including “the least dense PTRS pattern is for transmitting PTRS on every 2nd symbol of the first subcarrier” as further taught by Intel for the same rationale as set forth in claim 14 (Intel, §2.3; figure 2).
As to claim 16, Panasonic in view of Intel teaches the method of claim 14.
Intel further teaches the most dense PTRS pattern is for transmitting PTRS on all available symbols of the first subcarrier (§2.2: ever symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Panasonic in view of Intel by including “the most dense PTRS pattern is for transmitting PTRS on all available symbols of the first subcarrier” as further taught by Intel for the same rationale as set forth in claim 14 (Intel, §2.3; figure 2).
As to claim 17, Panasonic in view of Intel teaches the method of claim 14.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Panasonic in view of Intel by including “the amount of the change is a ratio of 2” as further taught by Intel for the same rationale as set forth in claim 14 (Intel, §2.3; figure 2).
As to claim 18, Panasonic in view of Intel teaches the method of claim 17.
Intel further teaches the density of the at least one RE indicates time density or frequency density (§§2.2 and 2.3: time density and/or frequency density).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Panasonic in view of Intel by including “the density of the at least one RE indicates time density or frequency density” as further taught by Intel for the same rationale as set forth in claim 14 (Intel, §2.3; figure 2).
As to claim 19, Panasonic in view of Intel teaches the method of claim 18.
Intel further teaches the frequency density is changed based on the ratio of 2, after the time density is changed based on the ratio of 2 (§§1, 2.2, and 2.3: time domain density changed by factor of 2 with dynamic configuration by MCS, so dynamic MCS configuration changes frequency domain density by factor of 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Panasonic in view of Intel by including “the frequency density is changed based on the ratio of 2, after the time density is changed based on the ratio of 2” as further taught by Intel for the same rationale as set forth in claim 14 (Intel, §2.3; figure 2).
As to claim 24, claim 24 is rejected the same way as claim 14.
As to claim 25, claim 25 is rejected the same way as claim 15.
As to claim 26, claim 26 is rejected the same way as claim 16.
As to claim 27, claim 27 is rejected the same way as claim 17.
As to claim 28, claim 28 is rejected the same way as claim 18.
As to claim 29, claim 29 is rejected the same way as claim 19.


Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of ZTE 3GPP TSG RAN WG1 Meeting #89 R1-1707132 “Discussion on RS for phase tracking” (hereinafter referred to as “ZTE”).
As to claim 20, Panasonic teaches the method of claim 13.
Although Panasonic teaches “The method of claim 13” Panasonic does not explicitly disclose “a resource entity…the resource block”.
However, ZTE teaches a resource entity is defined such that a resource block is divided into n parts to accommodate n PTRS subcarriers in the resource block (§2.2; figure 4: n subcarriers for n PTRS ports respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Panasonic by including “a resource entity…the resource block” as taught by ZTE because it provides Panasonic’s method with the enhanced capability of reducing overhead (ZTE, §2.2; figure 4).
As to claim 30, claim 30 is rejected the same way as claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469